DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 20 and 35.
Pending: 1-44. 
IDS
Applicant’s IDS(s) submitted on 04/13/2020, 09/29/2020 and 04/15/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Allowable Subject Matter
Claim(s) 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are LECHNER (EP3113084A1), MUKAI, JAKSCH and Negretti.
LECHNER discloses a method of computing a solution to a computational problem using a quantum system comprising a plurality of qubits is provided. The method includes encoding the computational problem into a problem Hamiltonian of the quantum system, wherein the problem Hamiltonian is a single-body Hamiltonian including a plurality of adjustable parameters, and wherein the encoding includes determining, from the computational problem, a problem-encoding configuration for the plurality of adjustable parameters. The method further includes evolving the quantum system from an initial quantum state towards a ground state of a final Hamiltonian of the quantum system, wherein the final Hamiltonian is the sum of the problem Hamiltonian and a short-range Hamiltonian, wherein the plurality of adjustable parameters of the problem Hamiltonian are in the problem-encoding configuration and wherein the short-range Hamiltonian is a d-body Hamiltonian, wherein d is independent of the computational problem. The method further includes measuring at least a portion of the plurality of qubits to obtain a read-out of the quantum system. The method further includes determining a solution to the computational problem from the read-out.
MUKAI discloses a general-purpose operator group with which an arbitrary logical function is attained by conducting the gating operation of a quantum bit by using an interaction between a neutral 
JAKSCH discloses recent theoretical advances in cold atom physics concentrating on strongly correlated cold atoms in optical lattices. We discuss recently developed quantum optical tools for manipulating atoms and show how they can be used to realize a wide range of many body Hamiltonians. Then we describe connections and differences to condensed matter physics and present applications in the fields of quantum computing and quantum simulations. Finally we explain how defects and atomic quantum dots can be introduced in a controlled way in optical lattice systems.
Negretti discloses quantum information processing with cold neutral particles, that is, atoms or polar molecules. First, we analyze the best suited degrees of freedom of these particles for storing quantum information, and then we discuss both single- and two-qubit gate implementations. We focus our discussion mainly on collisional quantum gates, which are best suited for atom-chip-like devices, as well as on gate proposals conceived for optical lattices. Additionally, we analyze schemes both for cold atoms confined in optical cavities and hybrid approaches to entanglement generation, and we show how optimal control theory might be a powerful tool to enhance the speed up of the gate operations as well as to achieve high fidelities required for fault tolerant quantum computation.
 
Re: Independent Claim 1 (and dependent claim(s) 2-19), there is no teaching or suggestion in the prior art of record to provide:
exciting a crystal with a plurality of discrete adjustable acoustic tone frequencies, passing a laser through the crystal to create a plurality of confinement regions, wherein each acoustic tone frequency 

Re: Independent Claim 20 (and dependent claim(s) 21-34), there is no teaching or suggestion in the prior art of record to provide:
a confinement system for arranging an array of atoms in a first array state, the confinement system comprising: a crystal, an adjustable acoustic tone frequency application source configured to selectively apply a plurality of discrete adjustable acoustic tone frequencies to the crystal, and a laser source arranged pass light through the crystal to create a plurality of confinement regions, wherein each acoustic tone frequency corresponds to an individual confinement region, a source of an atom cloud, the atom cloud capable of being positioned to at least partially overlap with the plurality of confinement regions; an excitation source for evolving at least some of the plurality of atoms in the first array state into a plurality of atoms in a second array state, the excitation source comprising at least one source of photon energy; an observing system for observing the plurality of atoms in the second array state.
 
Re: Independent Claim 35 (and dependent claim(s) 36-44), there is no teaching or suggestion in the prior art of record to provide:
	
.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov